DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I (Claims 9-16) in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that the cited reference, Hori US PG Publication 2010/0038020, does not teach the special technical feature, which is a method of manufacturing a membrane-electrode assembly, the first step of which is depositing a chemical catalyst element on one face of an ion-exchanging membrane while it is held on a support film.
The Office has considered the argument and respectfully disagrees.  It is submitted that Applicant’s argument is not commensurate in scope with the claims.  Step a) of the claim is “depositing a chemical catalyst element on a first face of an ion-exchanging membrane, the membrane being held on a support film”.  Hori does, in fact, teach this limitation.  In paragraphs 0184-0190, Hori first discloses mounting an ion-exchanging membrane (polymer electrolyte membrane) 402A on a support film (PET substrate and first backing member) 401A (para 0184), and then application of coating of catalyst layer in the form an electrode catalyst dispersing liquid on “an entire surface of the polymer electrolyte membrane 402A” (the surface opposing that attached to the support film) (para 0190).  Because the claim uses “comprising” (open language), there can be, in the prior art, steps intervening the claimed steps without affecting the ability of the prior art to meet the claim language.  
The requirement is still deemed proper and is therefore made FINAL.
Therefore, the claims under consideration are 9-16.
17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted June 12, 2019 and April 22, 2020, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	Claim 9 recites an ion-exchanging membrane having a first face, and then recites “the membrane” and “the second face”.  These limitations are considered clear and having antecedent basis because the skilled artisan would understand that there is only one membrane being discussed in the claim; hence “the membrane” is understood to be the ion-exchanging membrane.  Similarly, the membrane of the instant invention is understood to be a planar object having only two faces; hence “the second face” would be understood by the skilled artisan to be the face opposing the claimed first face.  
7.	Claim 13 recites “the first face surface” of the membrane of Claim 9, which is understood to be the only surface of the claimed first face (and is therefore not ambiguous).
8.	 Claim 16 recites “the reinforcements” of Claim 9, which are understood to be the reinforcing elements. 
9.	The Office notes that the lettering of steps a-d in Claim 1 does not impart a specific ordering of steps since the language of the preamble is open, i.e. the method “comprises” the steps a-d, and the claim lacks any other language that would give weight to the sequence. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi US PG Publication 2009/0208805.
Regarding Claim 9, Wakabayashi discloses a method for manufacturing a membrane-electrode assembly for a fuel cell, the method comprising the steps of 
Depositing a chemical catalyst element (first catalyst layer) 18 on a first face of an ion-exchanging membrane (polymer electrolyte membrane) 12 being held on a support film (release substrate) 42 (see Figs 7 and 8, paras 0123, 0125);
Ungluing (peeling, or separating from adhesion) the membrane 12 from the support film 42 
Inserting the membrane between two reinforcing elements since first frame 14 is bonded to the membrane 12 (Fig. 9, para 0135) and second frame 16 is bonded to the opposing surface of the membrane 12 (Fig. 12, para 0144); and
Depositing a chemical catalyst element (second catalyst layer) 24 (part of second electrode 28) on the opposing face of the membrane 12 (Fig. 13, para 0148).
Although Wakabayashi does not use the term “ungluing” with respect to peeling the membrane from the support film, the skilled artisan would appreciate that the support film is adhered or glued to the membrane and then such adhesion or gluing is disrupted by the peeling process, resulting in “ungluing”, particularly since there is no special definition of “ungluing” in the instant disclosure.   
Regarding Claim 10, Wakabayashi discloses that the chemical catalyst element is an ink (a liquid) comprising platinum, water, and solvents (e.g. ethanol) (see paras 0174-0176). 
Regarding Claims 11 and 12, the support film 42 is a film made of a plastic material such as PET, which is polyethylene terephthalate (para 0106).
Regarding Claim 13, the area of the membrane of Wakabayashi that is coated in catalyst is considered “the first face surface” of the membrane. Wakabayashi further discloses that a continuous coating method such as die coating is preferably used to form the catalyst layer because this method allows for efficient production (see e.g. paras 0119-0122, 0128-0132).
Regarding Claim 15, step (d), wherein the chemical catalyst element is deposited on the second face of the membrane, is broadly but reasonably interpreted to include the step wherein the chemical catalyst element is first deposited via screenprinting (which provides a uniform catalyst layer) on the second gas diffusion layer 26 to form the second catalyst layer 24, which together form second electrode 28 (see paras 0152-0158 and 
Regarding Claim 16, seals (frame-shaped sealing materials) 52 are present on the reinforcements 14/16 (see para 0165 and Fig. 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Wakabayashi US PG Publication 2009/0208805.
Regarding Claim 14, Wakabayashi discloses the method of Claim 1, the rejection of which is incorporated herein in its entirety.  Wakabayashi recites that the peeling off of the membrane from the a predetermined time after completion of step (a).  However, the skilled artisan would have been capable of selecting a time (including “directly after” or the like) to start step (b) of Wakabayashi in order to ensure sufficient stabilization of the membrane and to ensure that by selecting a time, step (b) would be carried out such that productivity of the process is not sacrificed and high output in the production process is ensured.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729